Cite as 2016 Ark. 202


                  SUPREME COURT OF ARKANSAS.
                                     No. CR-16-275


CLAUDE SMITH                                   Opinion Delivered May 5, 2016
                             PETITIONER
                                               PRO SE MOTION FOR BELATED
V.                                             APPEAL OF ORDER
                                               [MILLER COUNTY CIRCUIT COURT,
STATE OF ARKANSAS                              NO. 46CR-10-431]
                           RESPONDENT

                                               MOTION DISMISSED.

                                     PER CURIAM


        In 2011, petitioner Claude Smith was found guilty by a jury of aggravated robbery

 and sentenced to 360 months’ imprisonment. The Arkansas Court of Appeals affirmed.

 Smith v. State, 2012 Ark. App. 534, 423 S.W.3d 624, reh’g denied (Oct. 31, 2012).

        In 2013, Smith filed in the trial court a pro se petition for postconviction relief

 pursuant to Arkansas Rule of Criminal Procedure 37.1 (2011). The petition was dismissed

 on June 25, 2013, on the ground that it was not timely filed. No appeal was taken from

 the order, and Smith, proceeding pro se, now seeks leave to proceed with a belated appeal

 of the order.

        Belated appeals in Rule 37.1 cases are governed by Rule 2(e) of the Arkansas Rules

 of Appellate Procedure–Criminal (2015). The Rule provides in pertinent part that “no

 motion for belated appeal shall be entertained by the Supreme Court unless application has

 been made to the Supreme Court within eighteen (18) months of the date of entry of

 judgment or the order denying postconviction relief.” Smith filed the instant motion for
                                  Cite as 2016 Ark. 202

belated appeal here on March 28, 2016. The eighteen-month period to file a motion for

belated appeal in the instant case elapsed in December 2014. Accordingly, Smith did not

meet his burden of filing a timely motion under the Rule.

       This court has consistently held that no motion for belated appeal will be considered

unless application is made within the eighteen-month period allowed by the Rule.

Gunderman v. State, 2014 Ark. 354 (per curiam). Because Smith failed to file the motion

within the period allowed by Rule 2(e), the motion is dismissed. Jackson v. State, 2016 Ark.
95 (per curiam).

       Motion dismissed.




                                             2